Citation Nr: 0834684	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for tarsal 
tunnel syndrome, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to January 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In December 2007, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are 
associated with the veteran's claims file.  In January 2008, 
the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the December 2007 Travel Board hearing, the veteran 
testified that he was previously employed with the United 
States Post Office as a maintenance technician.  Due to the 
limitations of his right lower extremity, he was unable to 
meet the physical demands of that position.  Therefore, he 
was promoted to a supervisory position that allowed him to 
rest his leg whenever his condition flared.  The veteran 
emphasized that his earning capacity as a supervisor 
maintenance operator was considerably less than as a 
maintenance technician.  

In this regard, the Board asked the RO to arrange for the 
veteran to be examined by an orthopedic specialist.  The 
examiner was asked to "comment on the type and degree of 
functional impairment (and specifically impact on employment) 
that would result from the right tarsal tunnel syndrome."  
When the veteran was examined by VA in March 2008, the 
examiner noted that the veteran had changed his job to a 
supervisory one because he could not stand on his foot for a 
prolonged period of time; however, he did not comment on the 
type and degree of functional impairment (and specifically on 
employment) that would result from the right tarsal tunnel 
syndrome.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
the Board has no recourse but to once again remand the case 
to the RO for the examination and opinion that was previously 
sought.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims held in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), that proper VCAA 
notice for an increased rating claim also requires, at a 
minimum, that the claimant be notified that, to substantiate 
a claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by his demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  Since the case is being remanded anyway, the RO will 
have the opportunity to provide such notice.  

Accordingly, the case is REMANDED for the following:

1.  The RO must send the appellant a 
letter providing the notice required under 
Vazquez-Florez v. Peake, 22 Vet. App. 37 
(2008), specifically identifying the 
information necessary to substantiate an 
increased rating claim for tarsal tunnel 
syndrome, the criteria necessary to 
establish a higher schedular rating, and 
examples of medical and lay evidence that 
the veteran may submit to show an increase 
in his disability or exceptional 
circumstances relating to the disability.  
He should have the opportunity to respond.  

2.  The RO should then forward the 
veteran's claims file to the March 2008 VA 
examiner (if available, to another 
orthopedic specialist, if not) for review 
and an updated medical opinion.  

The consulting physician should be asked 
to review the veteran's claims file, 
including the March 2008 examination 
report and the history then elicited, and 
to comment specifically on the types (and 
degree) of functional impairment (and 
impact on employment) that would be 
expected to result from the veteran's 
right tarsal tunnel syndrome.  It was 
previously noted that accommodations for 
the veteran's disability were made at his 
place of employment.  The consulting 
physician is asked to comment as to what 
types of employment duties would be 
inconsistent with the right tarsal tunnel 
syndrome 

3.  The RO should then re-adjudicate the 
claim (to include whether referral for 
extraschedular consideration is 
indicated).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

